Case: 20-30351     Document: 00515755587         Page: 1     Date Filed: 02/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 24, 2021
                                  No. 20-30351                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ivory Brandon Harris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:06-CR-120-2


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Ivory Brandon Harris appeals the district court’s order denying his
   motion for resentencing pursuant to Section 404 of the First Step Act of
   2018. He asserts that the district court failed to conduct an individualized
   assessment of the statutory sentencing factors and failed to adequately


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30351      Document: 00515755587          Page: 2   Date Filed: 02/24/2021




                                    No. 20-30351


   explain its reasons for denying a sentence reduction. No abuse of discretion
   has been shown. See United States v. Batiste, 980 F.3d 466, 477-79 (5th Cir.
   2020). Harris also asserts that the district court’s decision was substantively
   unreasonable. As he now concedes, this question is foreclosed. See id. at 479-
   80. The district court’s order is AFFIRMED.




                                         2